DETAILED ACTION
	This application has been examined. Claims 1-20 are pending.
In order to facilitate communication with the Examiner and expedite the prosecution of the instant application the Applicant is requested to submit written authorization to authorize the USPTO to communicate via electronic mail.  The written authorization must be compliant with the language from MPEP § 502.03.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Priority
	This application claims benefits of priority from Foreign Application CN201910100277.4 (China) filed January 31, 2019. 
	The effective date of the claims described in this application is January 31, 2019.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/9/2022, 3/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

 Allowable Subject Matter
Claims 7-9,18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and all of the limitations of each and every intervening claim(s).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Claims 1-11 are recite limitations regarding ‘a routing domain’ which is not directed towards a process, machine, manufacture, or composition of matter. The Examiner notes that the claimed routing domain appears to be a 1) logical grouping or combination  or 2) an indication of spatial relation.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6,10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kristiansson (US Patent 10785334)  further in view of Sharma (USPGPUB 2019/0363954) further in view of Crawford (USPGPUB 2019/0373521 )

In regard to Claim 1
 	Kristiansson Figure 2 , Column 10 Lines 10-15 disclosed four microservice containers 13a-d, and two routing containers 14a-b running in a data centre 12. The microservice containers 13a-d are marked with an “S” and the routing containers 14a-d are marked with an “R”. The routing container 14a at the top of FIG. 2 acts as an external gateway, whereas the second routing container 14b acts as a load balancer to create a cluster.
 	Kristiansson Column 6 Lines 65 disclosed wherein the routing agent is configured to read routing configuration information in the Bitverse DHT network. By subscribing to configuration information and container registration stored in Bitverse, it is configured to automatically configure the reverse proxy server accordingly. As all states are stored in the Bitverse network, it becomes possible to implement a loosely connected network of containers where both microservice containers and routing containers can dynamically be added or removed.

 	Kristiansson disclosed (re. Claim 1) a routing domain, comprising: a computing container and a network router, wherein the network router is a routing node that supports route computation;  (Kristiansson Figure 2 , Column 10 Lines 10-15, four microservice containers 13a-d, and two routing containers 14a-b running in a data centre 12. The microservice containers 13a-d are marked with an “S” and the routing containers 14a-d are marked with an “R”.)

While Kristiansson substantially disclosed the claimed invention Kristiansson does not disclose (re. Claim 1)  wherein the network router is configured to: obtain the computing capability, and obtain a network capability of the routing domain; and 
compute a route based on the computing capability; or compute a route based on the computing capability and the network capability.   

 	While Kristiansson substantially disclosed the claimed invention Kristiansson does not disclose (re. Claim 1)  wherein a computing container is connected to the network router through a virtual link; the computing container is configured to: 
run a routing protocol, wherein the routing protocol is used to carry a computing capability of the computing container or the computing capability of the computing container and an identifier of a service or function; and 
 	send the computing capability of the computing container or the computing capability of the computing container and the identifier of the service or function to the network router by using the routing protocol.

 	Sharma Paragraph 59 disclosed requesting an application state from a server hosting an instance of a function in the application execution route. In some embodiments, step 606 includes evaluating a performance distribution of latency of at least one instance for one function.
 	 Sharma disclosed (re. Claim 1) wherein the network router is configured to: obtain the computing capability, and obtain a network capability of the routing domain; (Sharma-Paragraph 59,requesting an application state from a server hosting an instance of a function in the application execution route. In some embodiments, step 606 includes evaluating a performance distribution of latency of at least one instance for one function) and 
 	compute a route based on the computing capability; or compute a route based on the computing capability and the network capability. (Sharma-Paragraph 60, selecting an application execution route based on the performance characteristic of each instance, the application execution route including the instance chain of the functions to complete the application.) 

 	Kristiansson and Sharma are analogous art because they present concepts and practices regarding containerized execution resources.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Sharma into Kristiansson.  The motivation for the said combination would have been to enable tracking a performance characteristic of each instance for each function in the instance chain, and selecting an application execution route based on the performance characteristic of each instance, the application execution route including the instance chain of the functions to complete the application.(Sharma-Paragraph 20)

 	While Kristiansson-Sharma substantially disclosed the claimed invention Kristiansson-Sharma does not disclose (re. Claim 1)  wherein a computing container is connected to the network router through a virtual link; the computing container is configured to: 
run a routing protocol, wherein the routing protocol is used to carry a computing capability of the computing container or the computing capability of the computing container and an identifier of a service or function; and 
 	send the computing capability of the computing container or the computing capability of the computing container and the identifier of the service or function to the network router by using the routing protocol.

 	Crawford Paragraph 82,Paragraph 89 disclosed network participants may advertise their characteristics (e.g., capabilities, requirements, service-level guarantees, etc.) in a record documented in a decentralized tamper-evident data store, like a blockchain. These records may include values corresponding to each of a set of components in a distributed computing environment that includes base stations, mobile switching center servers, edge-based data centers, and other computing components. These values may include identifiers or performance metric values for one or more of the elements in the distributed computing environment, may be advertised to a distributed (e.g., decentralized) application. Some embodiments may determine one or more network paths between a mobile computing device and an edge-based data center (or other resource) based on these advertised values to increase application efficiency or fulfill request requirements. In some embodiments, a request can be used to call a distributed API to determine a network path, whereby data from a mobile computing device can be transferred to an edge-based data center for computation through the network path, or vice versa. Some requests to determine a network path can explicitly include instructions to determine the network path. Alternatively, some requests to determine a network path can implicitly cause network path generation by causing a distributed application to select a target data center to perform computations based on data received from a mobile computing device.
 	Crawford disclosed (re. Claim 1) wherein a computing container is connected to the network router through a virtual link; the computing container is configured to: 
run a routing protocol, (Crawford- Paragraph 82,Paragraph 89, requests to determine a network path can explicitly include instructions to determine the network path ) wherein the routing protocol is used to carry a computing capability of the computing container or the computing capability of the computing container and an identifier of a service or function; (Crawford-Paragraph 111, routers may exchange information with each other to update their respective routing tables ,Paragraph 82, determine one or more network paths between a mobile computing device and an edge-based data center (or other resource) based on these advertised values to increase application efficiency or fulfill request requirements.) and 
 	send the computing capability of the computing container or the computing capability of the computing container and the identifier of the service or function to the network router by using the routing protocol.(Crawford- Paragraph 82,Paragraph 89,network participants may advertise their characteristics (e.g., capabilities, requirements, service-level guarantees, etc.) in a record documented in a decentralized tamper-evident data store, like a blockchain. These records may include values corresponding to each of a set of components in a distributed computing environment that includes base stations, mobile switching center servers, edge-based data centers, and other computing components. These values may include identifiers or performance metric values for one or more of the elements in the distributed computing environment, may be advertised to a distributed (e.g., decentralized) application )
 	Kristiansson,Sharma  and Crawford are analogous art because they present concepts and practices regarding containerized execution resources.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Crawford into Kristiansson-Sharma.  The motivation for the said combination would have been to enable determining one or more network paths between a mobile computing device and an edge-based data center (or other resource) based on these advertised values to increase application efficiency or fulfill request requirements (Crawford-Paragraph 82)
In regard to Claim 12
	Claim 12 (re. a method) recites substantially similar limitations as Claim 1.  Claim 12 is rejected on the same basis as Claim 1.
In regard to Claim 2,13
 	Kristiansson-Sharma-Crawford disclosed (re. Claim 2,13)   wherein that the computing container sends the computing capability of the computing container .(Crawford- Paragraph 82,Paragraph 89,network participants may advertise their characteristics (e.g., capabilities, requirements, service-level guarantees, etc.) or the computing capability of the computing container and the identifier of the service or function to the network router (Sharma-Paragraph 59,requesting an application state from a server hosting an instance of a function in the application execution route. In some embodiments, step 606 includes evaluating a performance distribution of latency of at least one instance for one function) comprises: the computing container sends a virtual link state to the network router, (Crawford- Paragraph 82,Paragraph 89,network participants may advertise their characteristics (e.g., capabilities, requirements, service-level guarantees, etc.)  wherein the virtual link state is used to indicate the computing capability or the computing capability and the identifier of the service or function.(Sharma-Paragraph 34, monitoring engine 248 is configured to evaluate a performance distribution of latency of at least one instance for one function (e.g., in any one of servers 230), Paragraph 47, inter-function latencies e.g. when functions 320 are distributed across cloud regions then network latencies between the cloud instances are dependent on current network traffic load.  ) 

 In regard to Claim 3,14
 	Kristiansson-Sharma-Crawford disclosed (re. Claim 3,14) wherein the computing container is further configured to compute the route (Sharma-Paragraph 60, selecting an application execution route based on the performance characteristic of each instance, the application execution route including the instance chain of the functions to complete the application,Crawford- Paragraph 82,Paragraph 89, requests to determine a network path can explicitly include instructions to determine the network path ) based on the computing capability; or the computing container is further configured to: obtain the network capability, (Sharma-Paragraph 59,requesting an application state from a server hosting an instance of a function in the application execution route. In some embodiments, step 606 includes evaluating a performance distribution of latency of at least one instance for one function)  and compute the route based on the computing capability and the network capability, (Sharma-Paragraph 60, selecting an application execution route based on the performance characteristic of each instance, the application execution route including the instance chain of the functions to complete the application,Crawford- Paragraph 82,Paragraph 89, requests to determine a network path can explicitly include instructions to determine the network path )  wherein the route computed by the computing container is a route from a service or function user to each computing container in the routing domain. (Sharma-Paragraph 60, selecting an application execution route based on the performance characteristic of each instance, the application execution route including the instance chain of the functions to complete the application.)

In regard to Claim 4,15
 	Kristiansson-Sharma-Crawford disclosed (re. Claim 4,15) wherein the computing capability comprises a computing capability parameter or a computing metric value, and the computing capability parameter comprises at least one of a throughput, a server load, and a computing delay; (Sharma-Paragraph 18, function performance characteristic, response times, latencies, and throughput )  and the network capability comprises a network metric value or a network parameter, and the network parameter comprises at least one of a network bandwidth and a network delay. (Sharma-Paragraph 59, requesting an application state from a server hosting an instance of a function in the application execution route. In some embodiments, step 606 includes evaluating a performance distribution of latency of at least one instance for one function)  

In regard to Claim 5,16
 	Kristiansson-Sharma-Crawford disclosed (re. Claim 5,16) wherein the computing the route (Sharma-Paragraph 60, selecting an application execution route based on the performance characteristic of each instance, the application execution route including the instance chain of the functions to complete the application, Crawford- Paragraph 82,Paragraph 89, requests to determine a network path can explicitly include instructions to determine the network path ) based on the computing capability comprises: obtaining the computing metric value based on the computing capability parameter; and computing the route based on the computing metric value.(Sharma-Paragraph 60, selecting an application execution route based on the performance characteristic of each instance, the application execution route including the instance chain of the functions to complete the application.)

In regard to Claim 6,17
 	Kristiansson-Sharma-Crawford disclosed (re. Claim 6,17) wherein the computing the route (Sharma-Paragraph 60, selecting an application execution route based on the performance characteristic of each instance, the application execution route including the instance chain of the functions to complete the application,Crawford- Paragraph 82,Paragraph 89, requests to determine a network path can explicitly include instructions to determine the network path ) based on the computing capability and the network capability comprises: obtaining the computing metric value based on the computing capability parameter, and obtaining the network metric value based on the network parameter; and computing the route based on the computing metric value and the network metric value. (Sharma-Paragraph 34, monitoring engine 248 is configured to evaluate a performance distribution of latency of at least one instance for one function (e.g., in any one of servers 230), Paragraph 47, inter-function latencies e.g. when functions 320 are distributed across cloud regions then network latencies between the cloud instances are dependent on current network traffic load.  )
In regard to Claim 10
 Kristiansson-Sharma-Crawford disclosed (re. Claim 10) wherein the network router is further configured to diffuse the computing capability or the computing capability and the identifier of the service or function to each network router in the routing domain; (Crawford-Paragraph 111, routers may exchange information with each other to update their respective routing tables ,Paragraph 82, determine one or more network paths between a mobile computing device and an edge-based data center (or other resource) based on these advertised values to increase application efficiency or fulfill request requirements.)  and
the network router is further configured to diffuse the computing capability or the
computing capability and the identifier of the service or function to another routing domain. (Crawford-Paragraph 111, routers may exchange information with each other to update their respective routing tables ,Paragraph 82, determine one or more network paths between a mobile computing device and an edge-based data center (or other resource) based on these advertised values to increase application efficiency or fulfill request requirements.)
In regard to Claim 11
 Kristiansson-Sharma-Crawford disclosed (re. Claim 11) wherein the network router is further configured to generate the routing table based on the identifier of the service or function and the route. (Crawford-Paragraph 111, routers may exchange information with each other to update their respective routing tables ,Paragraph 82, determine one or more network paths between a mobile computing device and an edge-based data center (or other resource) based on these advertised values to increase application efficiency or fulfill request requirements.)


Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/GREG C BENGZON/           Primary Examiner, Art Unit 2444